Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
IDS
The information disclosure statement (IDS) filed on July 23, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on December 31, 2018 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-20: Kwon et al. (U.S .Patent No. 9,826,343, hereon Kwon) discloses related to a method and an apparatus for transmitting and receiving activity data of a user through Bluetooth LE (Low Energy) in a wireless communication system. This method comprises transmitting an advertising message indicating support of a measurement service for a user's activity to a second device; receiving a first request message requesting measurement of a specific activity of the user from the second device; transmitting a first response message to the second device in response Kwon, Abstract). Further, Kwon teaches that the Bluetooth BR/EDR uses a dynamic channel, supports a protocol service multiplexer, retransmission, and a streaming mode, and provides segmentation and reassembly, per-channel flow control, and error control (see Kwon, column 10, lines 28-33). This is the state of the art. 
In reference to claims 1, 10 and 19: the instant claims are allowed because the closest prior art, Kwon fails to anticipate or render obvious “a system”, “a method” or “a non-transitory computer-readable medium” ...”for the measurement of cycle duration in a repeated activity sequences” including the steps (or comprising) “...create a plurality of cycle segmentations by recursively iterating through the frame buffer to identify candidate cycles corresponding to cycles of the reference activity sequence until the frame buffer lacks sufficient frames to create additional cycles, compute segmentation errors for each of the plurality of cycle segmentations, and identify the detected cycle as the one of the plurality of cycle segmentations having a lowest segmentation error, generate cycle duration data for the detected cycle, remove frames belonging to the detected cycle from the frame buffer, and output the cycle duration data to the display device,” in combination with the rest of the claims limitations as claimed and defined by the Applicants. 
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Martin et al. (U.S Patent No. 3,920,967) discloses computerized traffic control apparatus. 
Jason (U.S. Patent No. 5,210,444) discloses duty cycle meter.
Parker et al. (U.S. PAP 2007/0075753) discloses duty cycle measurement circuit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857